DETAILED ACTION
This Office action is in response to the information disclosure statement filed on November 24, 2021, entered by the RCE filed on the same date.
Claims 1 and 21-34 are pending.
Claims 1, 23-25, 28-30, 33, and 34 have been amended.
Claims 2-20 have been canceled.
Claims 21-34 have been added.
Claims 1 and 21-34 are allowed and will be renumbered as 1-15 in the patent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm’r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on November 24, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 24, 2021 was filed after the mailing date of the Notice of Allowance on August 24, 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Terminal Disclaimer
The terminal disclaimer filed on July 23, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 9,961,011 has been reviewed and is accepted. The terminal disclaimer has been recorded.

The terminal disclaimer filed on July 23, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,742,568 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Drawings
The drawings were received on July 1, 2020. These drawings are acceptable.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this Examiner’s amendment was given in an interview with Karl F. Kenna (Reg. No. 45,445) on July 23, 2021.

The application has been amended as follows:

AMENDMENTS TO THE SPECIFICATION
Please amend page 2, paragraph [0001] of the specification as follows:

[0001] This application is a continuation of U.S. Patent Application titled “SYSTEM AND METHOD FOR SUPPORTING MULTI-TENANCY IN AN APPLICATION SERVER, CLOUD, OR OTHER ENVIRONMENT”, Application No. 15/948,721, filed on April 9, 2018, and issued as U.S. Patent No. 10,742,568; which is a continuation of U.S. Patent Application titled “SYSTEM AND METHOD FOR SUPPORTING MULTI-TENANCY IN AN APPLICATION SERVER, CLOUD, OR OTHER ENVIRONMENT”, Application No. 14/601,883, filed on January 21, 2015, and issued as U.S. Patent No. 9,961,011; which claims the benefit of priority to U.S. Provisional Application titled “SYSTEM AND METHOD FOR SUPPORTING MULTITENANCY IN AN APPLICATION SERVER, CLOUD, OR OTHER ENVIRONMENT”, Application No. 61/929,888, filed on January 21, 2014; and U.S. Provisional Application titled “SYSTEM AND METHOD FOR SUPPORTING MULTITENANCY IN AN APPLICATION SERVER, CLOUD, OR OTHER ENVIRONMENT”, Application No. on June 23, 2014; each of which above applications are herein incorporated by reference.

AMENDMENTS TO THE CLAIMS
In the “Amendments to the Claims” (received on 03/08/2021), please amend Claims 1, 23-25, 28-30, 33, and 34 as follows:

1. (Currently Amended) A system for supporting multi-tenancy in an application server, a cloud environment, or other environment, comprising:
a computer that includes one or more processors and an application server, a cloud environment, or other environment executing thereon, and having a domain configuration that is used at runtime to define a domain for execution of software applications, and a plurality of resources accessible within the domain and adapted for use by the software applications;
wherein the system operates at runtime to define a plurality of partitions of the domain, including wherein:
each partition, of the plurality of partitions, is associated with a partition identifier that identifies the partition; and
each partition, of the plurality of partitions, provides a subdivision of the domain for execution of the software applications and use of the plurality of resources within a context of the partition; and
wherein each partition, of the plurality of partitions, is associated with a virtual target associated with the partition, and wherein upon a request received from a client directed to a particular virtual target, the system:
received request, and a particular partition identifier, and stores the particular partition identifier in a request execution context; and
routes the received request to the particular partition, for use by the software applications associated with the particular partition.

2-20. (Canceled)

21. (Previously Presented) The system of claim 1, wherein the system is provided within a cloud environment that enables one or more partitions to be associated with a tenant for use by the tenant;
wherein a partition identifier is associated with a tenant identifier; and
wherein a tenant-aware application enables use of the tenant identifier to handle multiple tenants that are using a single instance of the tenant-aware application.

22. (Previously Presented) The system of claim 1, wherein:
a first partition is associated with a first partition identifier, and a first plurality of resources associated with the first partition, and is accessible by clients communicating requests to a first virtual target; and
a second partition is associated with a second partition identifier, and a second plurality of resources associated with the second partition, and is accessible by clients communicating requests to a second virtual target.

Uniform Resource Locator (URL), and wherein the networking layer determines a target partition identifier for the received request, and adds the determined target partition identifier to the received request’s execution context.

24. (Currently Amended) The system of claim 1, wherein the system includes support for channels, including a channel for use by all partitions, and a dedicated channel for each partition of the plurality of partitions, and wherein if a partition is specified, then the partition identifier is used to determine a suitable channel.

25. (Currently Amended) A method for supporting multi-tenancy in an application server, a cloud environment, or other environment, comprising:
providing, at a computer that includes one or more processors and an application server, a cloud environment, or other environment executing thereon, and having a domain configuration that is used at runtime to define a domain for execution of software applications, and a plurality of resources accessible within the domain and adapted for use by the software applications;
wherein [[the]] a system operates at runtime to define a plurality of partitions of the domain, including wherein:
each partition, of the plurality of partitions, is associated with a partition identifier that identifies the partition; and

wherein each partition, of the plurality of partitions, is associated with a virtual target associated with the partition, and wherein upon a request received from a client directed to a particular virtual target, the system:
determines a particular partition associated with the received request, and a particular partition identifier, and stores the particular partition identifier in a request execution context; and
routes the received request to the particular partition, for use by the software applications associated with the particular partition.

26. (Previously Presented) The method of claim 25, wherein the system is provided within a cloud environment that enables one or more partitions to be associated with a tenant for use by the tenant;
wherein a partition identifier is associated with a tenant identifier; and
wherein a tenant-aware application enables use of the tenant identifier to handle multiple tenants that are using a single instance of the tenant-aware application.

27. (Previously Presented) The method of claim 25, wherein:
a first partition is associated with a first partition identifier, and a first plurality of resources associated with the first partition, and is accessible by clients communicating requests to a first virtual target; and


28. (Currently Amended) The method of claim 25, wherein the system includes a networking layer that associates incoming requests with partition identifiers based on a request Uniform Resource Locator (URL), and wherein the networking layer determines a target partition identifier for the received request, and adds the determined target partition identifier to the received request’s execution context.

29. (Currently Amended) The method of claim [[6]] 25, wherein the system includes support for channels, including a channel for use by all partitions, and a dedicated channel for each partition of the plurality of partitions, and wherein if a partition is specified, then the partition identifier is used to determine a suitable channel.

30. (Currently Amended) A non-transitory computer readable storage medium, including instructions stored thereon which when read and executed by one or more computers cause the one or more computers to perform a method comprising:
providing, at a computer that includes one or more processors and an application server, a cloud environment, or other environment executing thereon, and having a domain configuration that is used at runtime to define a domain for execution of software applications, and a plurality of resources accessible within the domain and adapted for use by the software applications;
a system operates at runtime to define a plurality of partitions of the domain, including wherein:
each partition, of the plurality of partitions, is associated with a partition identifier that identifies the partition; and
each partition, of the plurality of partitions, provides a subdivision of the domain for execution of the software applications and use of the plurality of resources within a context of the partition; and
wherein each partition, of the plurality of partitions, is associated with a virtual target associated with the partition, and wherein upon a request received from a client directed to a particular virtual target, the system:
determines a particular partition associated with the received request, and a particular partition identifier, and stores the particular partition identifier in a request execution context; and
routes the received request to the particular partition, for use by the software applications associated with the particular partition.

31. (Previously Presented) The non-transitory computer readable storage medium of claim 30, wherein the system is provided within a cloud environment that enables one or more partitions to be associated with a tenant for use by the tenant;
wherein a partition identifier is associated with a tenant identifier; and
wherein a tenant-aware application enables use of the tenant identifier to handle multiple tenants that are using a single instance of the tenant-aware application.


a first partition is associated with a first partition identifier, and a first plurality of resources associated with the first partition, and is accessible by clients communicating requests to a first virtual target; and
a second partition is associated with a second partition identifier, and a second plurality of resources associated with the second partition, and is accessible by clients communicating requests to a second virtual target.

33. (Currently Amended) The non-transitory computer readable storage medium of claim 30, wherein the system includes a networking layer that associates incoming requests with partition identifiers based on a request Uniform Resource Locator (URL), and wherein the networking layer determines a target partition identifier for the received request, and adds the determined target partition identifier to the received request’s execution context.

34. (Currently Amended) The non-transitory computer readable storage medium of claim 30, wherein the system includes support for channels, including a channel for use by all partitions, and a dedicated channel for each partition of the plurality of partitions, and wherein if a partition is specified, then the partition identifier is used to determine a suitable channel.

-- END OF AMENDMENTS --

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “wherein the system operates at runtime to define a plurality of partitions of the domain, including wherein: each partition, of the plurality of partitions, is associated with a partition identifier that identifies the partition; and each partition, of the plurality of partitions, provides a subdivision of the domain for execution of the software applications and use of the plurality of resources within a context of the partition; and wherein each partition, of the plurality of partitions, is associated with a virtual target associated with the partition, and wherein upon a request received from a client directed to a particular virtual target, the system: determines a particular partition associated with the received request, and a particular partition identifier, and stores the particular partition identifier in a request execution context; and routes the received request to the particular partition, for use by the software applications associated with the particular partition” as recited in independent Claim 1; and further fail to teach, in combination with the other claimed limitations, similarly-worded limitations as recited in independent Claims 25 and 30.
The closest cited prior art, US 2011/0213870 (hereinafter “Cai”), teaches a method, apparatus, and related computer program product for handling a tenant client request of a multi-tenant application. However, Cai fails to teach “wherein the system operates at runtime to define a plurality of partitions of the domain, including wherein: each partition, of the plurality of partitions, is associated with a partition identifier that identifies the partition; and each partition, of the plurality of partitions, provides a subdivision of the domain for execution of the software applications and use of the plurality of resources within a context of the partition; and wherein 
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 

/Qing Chen/
Primary Examiner, Art Unit 2191